DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments/Allowable Claims
This office action is in response to the amendment of October 25, 2021, which amendment has been ENTERED.

It is noted that claim 1 stands CANCELLED.

Claims 2-14 as newly-amended are allowable over the prior art of record due to the amendment of October 25, 2021, and due to the remarks with that amendment, which remarks are taken as being persuasive with respect to these claims.

With respect to newly-amended claim 15, it is noted that the claim is not a combining of original, independent claim 1 with original, dependent claim 15.  For example, in new claim 15, lines 6-7 recite, “a lidar sensor configured to acquire information …,” whereas, original claim1 recited in the corresponding text, “a lidar sensor configure [sic] to emit laser beams … so as to acquire information on the object” (lines 4-5).  Upon further examination of the claims, a new rejection is entered below that was necessitated by the amendment.

New Prior Art Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (‘086).
First, with reference to claim 15, it is pointed out that Williams et al (‘086) discloses, “A vehicle” (line 1), noting, for example, paragraph [0001], where it is plainly stated, “The subject matter described herein relates generally to vehicles …”.  Also, in Williams et al (‘086) please note, “vehicle 100.”
Next, on line 2 of claim 15, the recited “at least one sensor cluster device” is met by Williams et al (‘086) in that Williams et al (‘086) discloses a device with a plurality of sensors that are collectively identified by the number 121 in drawing Figure 1, and in that the sensors may be clustered “in substantially the same location,” as stated in paragraph [0045] at lines 1-6.  As for the sensors generally in Williams et al (‘086), please see paragraphs [0026] and [0027].
As for the claim 15, “radar sensor configured to acquire information concerning an object by emitting electromagnetic waves onto an object and receiving the electromagnetic waves reflected from the object” (lines 3-5), it is met by the “radar 122” in Williams et al (‘086).
123” in Williams et al (‘086).
Then, the claim 15, “camera sensor configured to capture an image of surroundings of the object” (line 8), this claimed feature is met by the “one or more cameras 125” in Williams et al (‘086).
With respect to the claim 15, “infrared sensor configured to detect heat radiated from peripheral objects in the surroundings of the object to observe the object and the peripheral objects” (lines 10-11), this claimed feature is met by the “one or more thermal infrared sensors 126” in Williams et al (‘086).
Finally, in claim 15, as for the “a vehicle body on which the at least one sensor cluster device is installed” (line 12), this is met by the “body” of the “vehicle 100,” where the sensor cluster is located together with the “emblem 210” on the “hood 250,” noting, for example, paragraph [0044] at lines 6-9, and paragraph [0045].  
In that each and every claimed feature in independent claim 15 is plainly in Williams et al (‘086), independent claim 15 is anticipated by Williams et al (‘086).

Potentially-Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality of this Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648